Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The amendment dated 24 November 2021, in which claim 1 has been amended, is acknowledged.
Claims 1-4, 15-17 are pending in the instant application. 
Claims 1-4, 15-17 are being examined on their merits herein.
Response to arguments of 24 November 2021
On 24 November 2021, Applicant has amended independent claim 1 to recite one disease – thus Applicant has clarified the claim language, given that previous claims of 04/23/2021 recited two different diseases in the same claim and the claim language was not specific to each disease recited. However, Applicant has not addressed other issues related to lack of clarity of the claim language. A modified rejection to the claims under 35 U.S.C. 112, second paragraph, indefinite, is made below based on the amendment of 24 November 2021.
On 24 November 2021, Applicant has deleted from the claims COPD, which was the elected species (see Response to requirement for restriction/election of 30 November 2020) of a clinical condition associated with LINE-1 to be treated. Applicant confusingly argues (Remarks of 24 November 2021, page 4, point I.) that “claim 1 is now amended such it is only directed to treating one disorder- COPD”, when Applicant has in fact deleted COPD from the claim.
In view of Applicant’s amendment of 24 November 2021, the rejection of claim 1 under 35 U.S.C. 102(a)(1) over Zoler, as evidenced by Podowski and Lange; and the rejection of claims 1-4, 15-16 under AIA  35 U.S.C. 103 over Spond in view of Lange, in further view of 
On 24 November 2021, Applicant has amended independent claim 1 to delete the elected species (COPD) and to recite hepatic cancer associated with increased expression of LINE-1 as the clinical condition to be treated. New rejections are made below, based on Applicant’s amendment of 24 November 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 	Claims 1-4, 15, 16, 17 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to point out and distinctly claim the subject matter which applicant regards as the invention. 
The claims are unclear because independent claim 1 recites “an increased expression level of LINE-1 in a subject” without establishing a clear standard or threshold level. 

The claim is confusing because it is not clear how it is decided whether a particular level of expression of LINE-1 in patients suffering from hepatic cancer is increased, or rather is baseline. What is actually the control? It seems that the hepatic cancer patients/subjects to be treated are divided in two categories: subjects with increased expression of LINE-1 and subjects with a “baseline level of LINE-1 expression” who are not suffering from hepatic cancer, respectively, associated with increased expression of LINE-1. But are such patients who are not suffering from hepatic cancer associated with increased expression of LINE-1 suffering from hepatic cancer nonetheless? Or are they healthy subjects? It is unclear how the baseline level of LINE-1 is defined. The claim seems to suggest that there is LINE-1 expression in all hepatic cancer patients; yet it is unclear what constitutes a baseline of LINE-1 expression and what constituted an increased expression level of LINE-1 in such patients.
The claim fails to clearly set forth whether this “baseline” level is a standard established from a healthy subject, or from the same subject from a previously acquired sample, either before acquiring the disease, or after acquiring the disease. Further, what biological sample is used to determine the increased expression? 
Further, it is unclear what “a positive control L1 expression level” is in claim 15, or a “negative control L1 expression level” is in claim 16. Further, claim 17 is indefinite because it is unclear what the “control” or “baseline” L1 expression level actually is- what does it actually “comprise” (open language) beyond L1 expression level of the cancer patient prior to being diagnosed with the cancer? Further, what biological sample is used to determine the increased expression? One 
For these reasons, the metes and bounds of the present claims cannot be determined and one having ordinary skill in the art would not necessarily be reasonably apprised of the scope of the claims. 

Further, claims 15, 16, 17 depend on claim 1 and recite “wherein the control L1 expression level”, yet claim 1 does not recite a control L1 expression level. As such, there is no antecedent basis for the recitation “control L1 expression level” of claims 15, 16, 17, in claim 1.
Appropriate clarification of the claim language is required. 

Claim Rejections- 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 15-17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Giannelli et al. (Cancer Res 2014, 74 (7), 1890-1894, cited in PTO-892), in view of Feng et al. (World Journal of Gastroenterology 2013, 19 (7), 1068-1078, cited in PTO-892).
Giannelli et al. (Cancer Res 2014, 74 (7), 1890-1894) teaches (Abstract) that inhibitors of TGF- have been shown to block hepatocellular carcinoma growth and progression.
Giannelli teaches (Abstract, also page 1893, left column, last paragraph, right column) that small molecule TGF-inhibitor LY2157299 (page 1893, left column, second paragraph, line 10) is effective to improve clinical outcome in patients suffering from hepatocellular carcinoma in phase 2 clinical trials.
 	Giannelli does not measure the level of LINE-1 expression in the subject suffering from hepatocellular carcinoma, which is the most common type of primary hepatic cancer. Giannelli 

 	Feng et al. (World Journal of Gastroenterology 2013, 19 (7), 1068-1078, cited in PTO-892) teach that LINE-1 ORF-1p promotes proliferation in hepatocellular carcinoma.
Feng teaches (page 1069, left column, last paragraph) that the human long interspersed nuclear element-1 (LINE-1) gene encodes two proteins: LINE-1 ORF-1p and LINE-1 ORF-2p; the expression of LINE-1 ORF-1 protein is almost 1000-fold greater than the LINE-1 ORF-2 protein. 
Feng teaches (page 1069, left column, last paragraph, right column, first two paragraphs) that LINE-1 ORF-1p increases the proliferation of hepatocellular carcinoma cells and is associated with a significant risk of HCC progression.
Importantly, Feng teaches (Figure 7 B, immunoblots human cancerous liver tissues C1-C10; also page 1074, left column, last paragraph) that most liver tumors (tissue sample from HCC patients, as in instant claim 4) express high protein levels of LINE-1 ORF-1p, as in instant claims 2-3. 
Feng teaches (page 1076, right column) that genome hypomethylation is significantly increased in patients with HCC; the levels of serum LINE-1 hypomethylation at initial presentation correlated significantly with tumor size and number, and high serum LINE-1 hypomethylation correlates significantly with poor survival. Feng teaches that overexpression of LINE-1 associated protein promotes the progression of HCC.
Feng teaches (page 1077, right column) that LINE-1 ORF-1p has a role in the development of HCC.


The person of ordinary skill in the art would have been motivated to administer a TGF-1 inhibitor such as LY2157299 to a subject suffering from hepatocellular carcinoma (HCC), to treat HCC in said subject, and measure the expression levels of LINE-1 in said subject, because Giannelli teaches that TGF-1 inhibitor LY2157299 is effective to treat HCC, Feng teaches that most liver tumors in HCC patients express high protein levels of LINE-1 ORF-1p, and Feng teaches that LINE-1 ORF-1p is involved in HCC development.
Thus, the person of ordinary skill in the art would have administered TGF-1 inhibitor LY2157299 to a HCC patient and would have measured the level of LINE-1 expression as LINE-1 ORF-1p protein levels in the liver tumor of the patient, with the expectation that TGF-1 inhibitor LY2157299 is effective to treat HCC in HCC patients who have increased liver tumor LINE-1 ORF-1p expression levels. The person of ordinary skill in the art would have administered TGF-1 inhibitor LY2157299 to treat HCC in patients having an increased expression of LINE-1 as LINE-1 ORF-1p in the liver tumor, with the expectation that TGF-1 inhibitor LY2157299 effectively inhibits TGF- signaling and blocks carcinoma growth and progression in said patients, thus achieving therapeutic effect.
As such, claims 1-4, 15-17 are rejected as prima facie obvious. 

Conclusion
Claims 1-4, 15-17 are rejected. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 


/IRINA NEAGU/Primary Examiner, Art Unit 1627